11 KUHN, J.,
concurring.
Plaintiffs contend that the parish and municipal school boards of the parishes in which they reside need additional funds from the Legislature to address physical conditions of school buildings and to finance the construction of additional school buildings. They assert that BESE’s omission of capital outlay funds from the MFP formula violates the constitutional mandate of Article VIII, § 13(B).
Article VIII, Section 13(B) requires the annual appropriation of funds sufficient to fully fund the current cost to the state of a minimum foundation program, as determined by applying the formula adopted by BESE and approved by the legislature. Charlet v. Legislature of State of La., 97-0212, p. 15 (La.App. 1st Cir.6/29/98), 713 So.2d 1199, 1207, writ denied, 98-2023 (La.11/13/98), 730 So.2d 934. Regardless of which specific funds are to be included in this formula, plaintiffs, who will carry the burden of proof at trial, have failed to establish that the funds provided to their respective parishes under the current MFP formula are less than what is needed to actually fund a minimum foundation program. Defendants, on the other hand, have established the many factors upon which the MFP funding is based and that the MFP per-pupil funding to each of these parishes has | ^increased substantially in the last nine years. Plaintiffs have not established that they will be able to satisfy their evidentiary burden of proof at trial. The trial court properly granted the defendants’ motion for summary judgment.